Title: Ferdinand Grand to the American Peace Commissioners, 10 May 1783
From: Grand, Rodolphe-Ferdinand
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry



Gentlemen,
Paris, May 10 1783.
It is some Months ago since I had the honor to write you, & am well persuaded, altho I received no Answer thereto, that it will have engaged your attention. I earnestly wish it may have been productive of an Improvement to the Finances of Congress which I then foresaw would be short of our Wants & which is unfortunately too much the case at present.
Last Month I remitted to the Honorable Rt. Morris the State of his Account, the Ballance of which were £413,892. 13. 9 due to me. This added to the subsequent Payments I had to make would have thrown me in a State of Perplexity had it not been for the Assistance given me by the Garde du Tresor Royal.
You will see, Gentlemen, by the State I have the honour to inclose for your Consideration that the Sums I am to pay exceed of one Million those that are to be paid me. And making even abstraction of all that is not M. Morris Bill there still remains a defect of £500,000 independent of the Allowance to be made for his usual Wants from Jany. 24 (date of his last Bills) up to the 12th of March.
I am happy to have it in my Power to say that I have exerted to this instant all that my Zeal & my Faculties could suggest me, did the last keep Pace with the former, I should never have applied but to them. However the State of Affairs is such now, that a Resolution must be taken relative thereto, & even without delay. The Bearers of M. Morris Bills growing so urgent upon me that rather than to have occasioned an Eclat before I could be informed with your Resolution, I prefferred accepting a further Sum of £54000 this Day.
I crave your Excellencies will honour me with a quick answer, meantime, I remain, most respectfully, Gentlemen, Your Most obedient & most humble Servt.
(signed) Grand.

  

State of Congress’s Finances at Paris on the 10th of May 1783.—


Ballance due to me on the last Account
£413892.
13.
9


Sums paid by his Excelly Bn. Franklin’s orders
172001.
5.
1


The Hble. Rt. Morris drafts to be paid
1,872,871.
1.
10



His fresh drafts from Jany. 24 at 60 days sight, of which I already accepted £54000.
804371
  8.




£3263136.
8
8


Interest on the Dutch Loan 400000





  Sabatier & Desprez Claim for Furnitures to the La Fayette 134,000






534000.
  
  



£3,797,136.
8.
8.


To the American Ministers for negotiating a Peace.

